          Case 4:19-cv-00552-JM Document 30 Filed 06/23/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


SUSAN DAVENPORT, et al.                                                      PLAINTIFFS

VS.                                   NO. 4:19CV00552 JM

CITY OF LITTLE ROCK, et al.                                                  DEFENDANTS


                                             ORDER

       Pending is Separate Defendant Matthew Thomas’s motion for judgment on the pleadings

on Count III of Plaintiffs’ Complaint. (Docket # 22). Plaintiffs have filed a response. The

motion is DENIED.

       In Count III of Plaintiffs’ Complaint, Plaintiff Lloyd St. Clair alleges that Separate

Defendant Matthew Thomas used excessive force against him when Officer Thomas shot him on

September 1, 2016 during the execution of a search warrant. On May 11, 2017 in the Circuit

Court of Pulaski County, Arkansas, Fourth Division, Case No. CR-2016-3758, Plaintiff Lloyd St.

Clair entered a plea of guilty to the charge of aggravated assault admitting that on September 1,

2016 he pointed a firearm at Officer Matt Thomas.

       Officer Thomas argues that Count III of the Complaint should be dismissed against him

for two reasons. First, Plaintiff’s guilty plea to aggravated assault prevents him from asserting a

Fourth Amendment excessive force claim pursuant to the decision in Heck v. Humphrey, 512

U.S. 477 (1994). Second, Plaintiff’s admission in open court that he pointed a gun at Officer

Thomas prior to being shot establishes that Separate Defendant’s use of deadly force was

objectively reasonable thereby entitling him to qualified immunity.

                  Standard for the Motion for Judgment on the Pleadings Rule 12(c)
           Case 4:19-cv-00552-JM Document 30 Filed 06/23/20 Page 2 of 4



       “Judgment on the pleadings should be granted only if the moving party clearly

establishes that there are no material issues of fact and that it is entitled to judgment as a matter

of law.” Porous Media Corp. v. Pall Corp., 186 F.3d 1077, 1079 (8th Cir.1999). Although the

Court must ignore most materials outside the pleadings, it may consider “materials that are

‘necessarily embraced by the pleadings.’ ” Id. (quoting Piper Jaffray Cos. v. National Union

Fire Ins. Co., 967 F.Supp. 1148, 1152 (D.Minn.1997)). See also 5A Charles A. Wright &

Arthur R. Miller, Federal Practice and Procedure § 1357, at 299 (1990) (court may consider

“matters of public record, orders, items appearing in the record of the case, and exhibits

attached to the complaint”). In evaluating the motion, the Court accepts all facts pled by the

nonmoving party as true and draws all reasonable inferences from the facts in favor of the

nonmovant. Franklin High Yield Tax-Free Income Fund v. County of Martin, 152 F.3d 736,

738 (8th Cir.1998) (citing Lion Oil Co. v. Tosco Corp., 90 F.3d 268, 270 (8th Cir.1996)).

                                             Discussion

In Heck v. Humphrey, 512 U.S. 477 (1994), the Supreme Court said:

               [W]hen a state prisoner seeks damages in a § 1983 suit, the district
               court must consider whether a judgment in favor of the plaintiff
               would necessarily imply the invalidity of his conviction or
               sentence; if it would, the complaint must be dismissed unless the
               plaintiff can demonstrate that the conviction or sentence has
               already been invalidated. But if the district court determines that
               the plaintiff's action, even if successful, will not demonstrate the
               invalidity of any outstanding criminal judgment against the
               plaintiff, the action should be allowed to proceed, in the absence of
               some other bar to the suit.

512 U.S. at 487. A finding that Thomas used excessive force when he shot Lloyd during the

execution of the search warrant would not necessarily imply the invalidity of Lloyd’s conviction

for aggravated assault. See Colbert v. Monticello, 775 F.3d 1006, 1008 (8th Cir. 2014) (holding
                                                   2
           Case 4:19-cv-00552-JM Document 30 Filed 06/23/20 Page 3 of 4



that there is no inherent conflict between finding that police officers used excessive force in

effectuating an arrest, and a conviction for resisting arrest and harassment of police officer; state

court's determination that individual resisted lawful arrest may coexist with finding that officers

used excessive force to subdue him). “To establish a constitutional violation under the Fourth

Amendment’s right to be free from excessive force, the test is whether the amount of force used

was objectively reasonable under the particular circumstances.” Z.J. ex rel. Jones v. Kan. City

Bd. of Police Comm’rs, 931 F.3d 672, 681 (8th Cir. 2019)(citations omitted). The use of deadly

force is not justified where the suspect poses no immediate threat to the officer and no threat to

others. Nance v. Sammis, 586 F.3d 604, 611(8th Cir. 2009). “The requirement that the threat be

reasonably perceived as ‘immediate’ means that if the threat has passed, so too has the

justification for the use of deadly force. Cole Estate of Richards v. Hutchins, 959 F.3d 1127,

1132 (8th Cir. 2020) citing, Rahn v. Hawkins, 73 F. App'x 898, 901 (8th Cir. 2003) (per curiam).

Because a finding of excessive force can coexist with Lloyd’s conviction of aggravated assault,

Lloyd’s excessive force claim is not barred by Heck.

       Further, the fact that Lloyd was convicted of aggravated assault for actions he took

during the event does not preclude the possibility that the officer’s use of force was excessive at

the time of the shooting. See, Cole Estate of Richards v. Hutchins, 959 F.3d 1127 (8th Cir.

2020)(affirming the denial of qualified immunity where the suspect was pointing the gun either

toward the ground or the sky, had retreated and turned away from the door).

       Accordingly, the motion for judgment on the pleadings is denied. Plaintiffs are directed

to file an amended complaint to correct the inaccurate factual allegations contained in the

original complaint.


                                                  3
  Case 4:19-cv-00552-JM Document 30 Filed 06/23/20 Page 4 of 4



IT IS SO ORDERED this 23rd day of June, 2020.


                                         __________________________________
                                         James M. Moody Jr.
                                         United States District Judge




                                     4
